Citation Nr: 0501147	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for anxiety with 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for anxiety 
with depression.

This appeal was previously before the Board in May 2004.  At 
that time, the Board issued a remand to consider the issue of 
entitlement to service connection for anxiety with 
depression, secondary to the veteran's service-connected 
disabilities.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA shall make reasonable efforts to assist claimants in 
developing claims for disability compensation.  38 U.S.C.A. 
§ 5103A.  That assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
opinion or examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1).  VA shall consider such an 
examination or opinion necessary when the evidence of record: 

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
(C) does not contain sufficient medical 
evidence for [VA] to make a decision on 
the claim.
38 U.S.C.A. § 5103A(d)(2).

The United States Court of Appeals for the Federal Circuit 
has held that the evidence of a link between current 
disability and service must be evidence from a source 
competent to consider such a link.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the criteria for an examination 
could be met by the veteran's report of symptoms that might 
be related to service.  Duenas v. Principi, U.S. Vet. App. 
No. 03-1251 (Dec. 15, 2004).

In this case the veteran is in receipt of a total rating for 
compensation based on individual unemployability (TDIU).  
During VA outpatient treatment in January 2002, it was noted 
that the veteran was service connected for a number of 
physical disabilities, and that he was depressed about his 
inability to resume employment as a crane operator.  In light 
of the Court's decision in Duenas, the Board finds that the 
criteria for an examination are met.

This appeal is remanded for the following:

1.  The veteran should be afforded a 
psychiatric examination to determine 
whether his any current psychiatric 
disability is related to a disease or 
injury in service.  The examiner should 
note that the claims folder was reviewed.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current psychiatric disability is the 
result of a disease or injury in service, 
is the result of a service connected 
disability, or is made permanently worse 
(aggravated) by a service connected 
disease or disability.  The examiner 
should provide a rationale for the 
opinions.

2.  The AMC or RO should then re-
adjudicate the appeal, and if it is 
denied, issue a supplemental statement of 
the case.  The case should be returned to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




